IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                     No. 70409-5-1
                      Respondent,
                                                     DIVISION ONE
              v.
                                                                                     c_
                                                                                           m
                                                     UNPUBLISHED OPINION
                                                                                     3^
STACEY ANNIE JAMISON
                                                                                     cr.
AKA STACEY ANNIE IVES,
                                                                                     S3»
                                                                                           '126 Wash. App. 75, 89, 107 P.3d 141 (2005).              Here, Jamison expressed affirmative

agreement to the instruction by joining in the State's proposed instructions. She cannot

now challenge that instruction.       Although the issue could be reviewed through an

ineffective assistance of counsel claim, In re Pers. Restraint of Wilson, 169 Wash. App. 379,

388, 279 P.3d 990 (2012), Jamison has not raised such a claim in this appeal.

       Affirmed.




WE CONCUR:




1 Clerk's Papers at 14.
2 Report of Proceedings (April 2, 2013) at 168-69.